Citation Nr: 1618881	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder degenerative joint disease with rotator cuff tendinitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder degenerative joint disease with rotator cuff tendinitis.

3.  Entitlement to a compensable rating for bilateral eye infection and iritis prior to August 12, 2015, and in excess of 10 percent thereafter.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected Reiter's Syndrome.

5.  Entitlement to service connection for acid reflux/gastroesophageal reflux disease (GERD), to include as secondary to service-connected Reiter's Syndrome




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1984 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) from November 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In January 2015, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In May 2015, the Board remanded the claims to obtain identified private treatment records, to schedule an additional VA eye examination and to obtain VA medical opinions regarding secondary service connection for the issues of entitlement to service connection.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right shoulder disability manifested by painful motion, with motion to shoulder level or better and without ankylosis.  

2.  Throughout the appeal period, the Veteran's left shoulder disability manifested by painful motion, with motion to shoulder level or better and without ankylosis.  

3.  Prior to August 12, 2015, the Veteran's bilateral eye infection and iritis was manifested by bilateral corrected near and distant vision of 20/40 or better; there was no credible evidence of a vision field defect or incapacitating episodes having a duration of at least 2 weeks during a 12 month period.

4.  On and after August 12, 2015, the Veteran's bilateral eye infection and iritis has been manifested by complaints of watering eyes that are "caked" upon waking and difficult driving at night; objectively, evidence shows bilateral concentric contraction of visual field with remaining field of 46-60; incapacitating episodes having a duration of at least 2 weeks during a 12 month period have not been shown.

5.  Erectile dysfunction did not have onset in service and is not caused by or aggravated by a service-connected disability.

6.  Although the Veteran experienced dyspepsia in service due to taking medication for a now service-connected disability, the preponderance of the evidence does not indicate that acid reflux/ GERD diagnosed nearly a decade after the Veteran stopped taking the medication had onset in service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for right shoulder degenerative joint disease with rotator cuff tendinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for left shoulder degenerative joint disease with rotator cuff tendinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).

3.  Prior to August 12, 2015, the criteria for a compensable disability rating for bilateral eye infection and iritis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75 to 4.84a, Diagnostic Code 6003 (2008); 4.75 to 4.79, Diagnostic Code 6000-6080 (2015). 

4.  On and after August 12, 2015, the criteria for a disability rating in excess of 10 percent for a bilateral eye infection and iritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75 to 4.84a, Diagnostic Code 6003 (2008); 4.75 to 4.79, Diagnostic Code 6000-6080 (2015).

5.  The criteria for service connection for erectile dysfunction, to include as secondary to Reiter's Syndrome, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for service connection for acid reflex/GERD, to include as secondary to Reiter's Syndrome, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran is challenging the initial evaluation assigned following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  

The notice requirements were accomplished in May 2008 and May 2009 letters that were provided before the initial RO decisions on the claims.  The letters notified the Veteran of the information and evidence needed to substantiate claims for service connection.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Veteran was provided additional information regarding the rating criteria in a December 2009 statement of the case.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and identified post-service treatment records, VA examination reports, and lay statements have been obtained.  The Board remanded the claims to attempt to obtain additional treatment records in May 2015.  In July 2015, the Agency of Original Jurisdiction (AOJ) sent a letter seeking authorization from the Veteran for VA to attempt to obtain any outstanding records or to provide them himself.  No further records were provided.  

The Veteran was afforded VA examinations in September 2008, October 2012 and August 2015.  The examination reports were thorough and sufficiently detailed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The examinations and record development ordered by the Board in May 2015 was completed.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The record reflects that at the January 2015 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Entitlement to Increased Ratings for the Bilateral Shoulders

In a May 2015 decision, the Board assigned 10 percent initial disability ratings for the Veteran's shoulder disabilities pursuant to Diagnostic Code 5099-5002, on the basis of evidence of painful motion.  See 38 C.F.R. §§ 4.27 (explaining hyphenated diagnostic codes), 4.59, 4.71a, Diagnostic Code 5099-5002.

Diagnostic Code 5002 (rheumatoid arthritis) provides that chronic residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved in noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  Id. at Note.

The rating criteria for limitation of motion of the shoulder and arm is provided under Diagnostic Code 5201 and for ankylosis of the shoulder and arm is provided under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.  At minimum, 20 percent is provided for limitation of motion of the arm at shoulder level for the major and minor extremity.  See id. at Diagnostic Code 5201.  Higher ratings are available with arm motion limited to midway between side and shoulder level or worse.  Id. 

Normal range of motion of the shoulder is flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  See id. at Plate I.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

In September 2008, the Veteran underwent a VA examination.  It was noted that pain in the shoulders, worse on the right than the left, had been noted since 1997.  The Veteran noted being "pain free most of the time."  He reported stiffness without locking or instability.  It was noted flare-ups happened on an activity-dependent basis lasting minutes to hours.  There was very minimal tenderness about the AC joint bilaterally.  Range of motion was noted to be normal without limitation on repetition.  X-rays showed probable mild AC joint arthrosis.  

In October 2012, the Veteran underwent another VA examination.  It was noted that since his last examination in 2008, his pain had worsened.  He had not dislocated either shoulder.  He indicated flare-ups of pain in the right shoulder lasting five to seven days.  He indicated he currently did not have pain in the left shoulder.  It was noted the Veteran could lift 30 to 40 pounds and this would cause pain in the right shoulder.  Flexion of the right shoulder was to 175 degrees with pain starting at 170 degrees.  Abduction was to 170 degrees with no objective evidence of pain.  The Veteran was able to perform repetitive testing.  Following three repetitions, flexion was to 170 degrees with pain and abduction was to 170 degrees with no evidence of pain.  Flexion of the left shoulder was to 170 degrees with pain beginning at 170 degrees.  Abduction on the left was 180 degrees with no objective evidence of pain.  No additional limitation of motion or functional loss was noted after repetitive testing.  Functional loss in the form of less movement than normal and pain on movement was noted in both shoulders.  Localized tenderness and guarding was noted in both shoulders.  A history of mechanical symptoms such as clicking or catching was noted in both shoulders.  There was no evidence of ankylosis or recurrent subluxation.  X-rays showed mild degenerative joint disease bilaterally.  The Veteran indicated he could only type for an hour before his right shoulder hurt and that he missed six days of work as a locomotive engineer in the last year because of shoulder tightness.

At his hearing before the Board in January 2015, the Veteran indicated that when he would have to lift his arms higher than his waist; he experienced a pain that shot through the shoulder area.  He indicated that he could raise his arms from the side of his body above the height of his shoulder with pain.  He indicated he was on daily medication, but he was not undergoing physical therapy.  He indicated seeking private and VA treatment for his shoulder condition. 

In May 2015, the Board granted initial 10 percent ratings for each shoulder and remanded claims for entitlement to ratings in excess of 10 percent to attempt to obtain any additional treatment records from the Veteran's private physician.  Private records up to January 2015 appear in the record.  In July 2015, the RO sent a letter to the Veteran asking him to provide authorization for VA to assist him in obtaining additional treatment records or to provide them himself.  No further records were provided.  VA treatment records up to January 2016 indicate continuing pain in the shoulders and some tenderness although further limitation of motion was not demonstrated.

Following a careful review of the record, the Board finds that a rating of 20 percent, but no higher, is warranted for each shoulder.  The record is clear that the Veteran has painful motion of each shoulder.  It is the intention of the regulations to recognize actually painful joints, due to healed injury, as entitled to at least the "minimum compensable rating for the joint."  38 C.F.R. § 4.59.  In this case, the minimum compensable rating for the shoulder under Diagnostic Code 5202 is 20 percent for the dominant or non-dominant arm.  38 C.F.R. § 4.71a.  Thus, the appropriate rating for each shoulder is 20 percent.  

The Veteran has not demonstrated limitation of the right arm to midway between side and shoulder level to warrant a higher evaluation.  See id.  Nor does the evidence otherwise support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or moderately severe muscle damage during the period on appeal.  On the contrary, the October 2012 VA examiner noted full muscle strength in the shoulders, and explicitly noted that there was no ankylosis or other impairment of the acromioclavicular joint, clavicle, or scapula.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5203, 5301.  The Board finds that the ratings currently assigned take into account the pain on movement that the Veteran experiences in his shoulders that affects his functional ability.




IV.  Entitlement to an Increased Rating for Bilateral Eye Infection/Iritis

The Veteran's service-connected bilateral eye infection/iritis was initially evaluated as noncompensably disabling under 38 C.F.R. § 4.79, Diagnostic Code (DC) 6003 (iritis-impairment of visual acuity) from April 14, 2008.  Following a remand by the Board in May 2015, the RO, based on evidence of impairment of visual fields at an August 2015 VA examination, changed the code under which the Veteran's eye disability was rated to DC 6000-6080 and assigned a 10 percent rating effective the date of the VA examination.

Initially, the Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  

Here, the Veteran's claim was received in April 2008, prior to the December 2008 revision of the Rating Schedule.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

Under the old criteria for evaluating diseases of the eye, DCs 6000 through 6009, were to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, DCs 6000-6009.

Following amendment of the regulations concerning diseases of the eye, DC 6003 was removed and ratings under DCs 6000 to 6009 no longer involved evaluations for periods of active pathology and pain, but instead were to be evaluated on the basis of either visual impairment due to the particular condition, or on incapacitating episodes, only, whichever resulted in a higher evaluation.

The Note for General Rating Formula for diagnostic codes 6000 through 6009 indicates that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

The basis for rating visual acuity takes into account the best distance vision obtainable after best correction by glasses.  38 C.F.R. § 4.75.  A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. §§ 4.84(a), DC 6079 (2008); 4.79, DC 6066 (2015).

Following amendment of the criteria in December 2008, DC 6000 now refers to choroidopahy, including uveitis, iritis, cyclitis, and choroiditis.  In order to compensate the Veteran for visual field loss demonstrated at the August 2015 VA examination, the RO assigned a hyphenated diagnostic code to recognize DC 6000 (iritis) as the underlying diagnosis and DC 6080 (visual field defects) as the underlying pathology caused by the iritis.  See 38 C.F.R. § 4.20 (2015).  

The 2008 regulations and the current regulations both indicate that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008); 38 C.F.R. § 4.77(b) (2015).

Under the 2008 version of DC 6080, unilateral visual field impairment was assigned a 10 percent rating for concentric contraction of the visual field to 60 degrees, but not to 45 degrees; concentric contraction to 45 degrees, but not to 30 degrees; concentric contraction of the visual field to 30 degrees, but not to 15 degrees; loss of the nasal half of the visual field; or loss of the temporal half of the visual field.  A 20 percent rating is assigned for unilateral concentric contraction of the visual field to 15 degrees, but not to 5 degrees, and a 30 percent rating is assigned for unilateral concentric contraction of the visual field of 5 degrees.  A 10 percent rating is also rated for a unilateral eye disability with visual defect with loss of superior half of visual field, loss of inferior half of visual field, loss of nasal half of visual field, or loss of temporal half of visual field.  Higher ratings are assigned only for bilateral loss of visual field.  38 C.F.R. § 4.84a, DC 6080 (2008). 

Under the current version of DC 6080, a 10 percent rating is warranted for concentric contraction of visual field with a remaining field of 46 to 60 degrees unilaterally or bilaterally, 31 to 45 degrees unilaterally, or 16 to 30 degrees unilaterally; a 20 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees unilaterally; a 30 percent rating is warranted for concentric contraction of visual field with a remaining field of 31 to 45 degrees bilaterally or 5 degrees unilaterally; a 50 percent rating is warranted for concentric contraction of visual field with a remaining field of 16 to 30 degrees bilaterally; a 70 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees bilaterally; and a 100 percent rating is warranted for concentric contraction of visual field with a remaining field of 5 degrees bilaterally.  38 C.F.R. § 4.79, DC 6080 (2015).

The Veteran underwent an initial VA examination in September 2008.  It was noted the Veteran's iritis had been in remission since 2000 and he was not on any medications.  There were no complaints of visual symptoms.  It was noted the Veteran's bilateral corrected vision was 20/20 and visual fields were noted to be full.  At the time of the September 2008 VA examination, the evidence did not support assignment of a compensable rating because the eye disability was not active, visual field was not limited and corrected vision was not impaired.
In October 2012, the Veteran underwent another VA eye examination.  It was noted that bilateral iritis was in remission and there had been no recurrences.  The Veteran's corrected distance and near vision was 20/40 or better.  The examiner indicated 20/20 corrected vision with contacts.  It was noted the Veteran did not have a visual field defect or any other diagnosed eye disability.  During the past 12 months, the Veteran had not had any incapacitating episodes attributable to any eye condition.  It was noted the eye condition did not affect his ability to work.  At the time of the October 2012 VA examination, the evidence did not support assignment of a compensable rating because the eye disability was not active, visual field was not limited, corrected vision was not impaired and there was no evidence of incapacitating episodes.

At his January 2015 hearing before the Board, the Veteran explained that his eyes were always watering after the initial infection of iritis.  He indicated a feeling like "burning tears."  He stated that every now then he could feel pressure building up beyond his eyes and would press on his eyelids.  He complained of worsened bilateral eye symptomatology, to include pain, difficulty driving at night, and caked eyes every morning.

In May 2015, the Board remanded the claim for a new examination.  At the August 2015 VA examination, the Veteran indicated that his last episode of iritis was in 2000 and he had no recurrences since that time.  It was indicated he was not using any eye drops for infections, iritis, dry eyes, or for any other reasons.  He complained of slightly decreased vision at night.  It was noted that the Veteran did not complain of pain or "caked" eyes in the morning.  After examination, the examiner indicated there was no evidence of iritis in either eye and no infection was noted.  The examiner commented that the Veteran's vision was slightly decreased at night because he was wearing old glasses.  The examiner noted no continuous active eye pathology.  He stated that "Iritis, once it has occurred, is known to recur and thus it is termed as being in remission and not resolved, even though there have been no recurrences or problems due to iritis, for 15 years."  It was indicated the Veteran had not had any incapacitating episodes related to his eye condition since 2000.  Corrected near and distance vision was to 20/40 or better.  It was noted that the Veteran did have a visual field defect.  The Goldmann's equivalent III/4e target test was used to identify this defect.  The left eye showed an average contraction to 59.125 degrees and the right eye showed an average contraction to 58.375 degrees.  Bilateral concentric contraction of visual field with remaining visual field of 46-60 degrees warrants a 10 percent evaluation.

The Board finds that the record does not demonstrate visual acuity or field loss, pain, rest-requirements, or episodic incapacity that would warrant a compensable rating under the old criteria prior to August 12, 2015.  While a minimum rating of 10 percent is to be assigned during active pathology for some conditions, the evidence does not show that the Veteran has any active condition listed in DCs 6000 through 6009 (to include iritis) that would warrant the assignment of a 10 percent rating prior to August 12, 2015.  Likewise, the record does not demonstrate visual acuity or field loss, pain, rest-requirements, or episodic incapacity that would warrant a rating in excess of 10 percent under the old criteria since August 12, 2015. 

Under the new criteria, there is no basis to assign a compensable rating prior to August 12, 2015 or in excess of 10 percent thereafter.  A higher evaluation of 20 percent is not warranted unless the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months or there is more severe contraction of the vision field.  The evidence does not contain any evidence of incapacitating episodes and a visual field defect was not identified on examination until August 12, 2015.  As such, August 12, 2015 is the date when entitlement to a 10 percent rating, but no higher, was shown to be warranted under the Rating Schedule.  

As the preponderance of the evidence is against the Veteran's claim for increased ratings, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.

V.  Other Considerations

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's shoulders and or eye disability.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Regarding the Veteran's shoulder and eye disabilities, the Board finds that the rating criteria reasonably describe his disability level and symptomatology and shown by the evidence.  The Veteran has painful motion of the shoulders and, during part of the appeal period, a decreased visual field.  Such symptoms are contemplated by the assigned diagnostic codes as described above.  See 38 C.F.R. §§ 4.59, 4.71a, 4.79, DCs 5202, 6080 (2015); 4.84, DC 6003 (2008).  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Accordingly, there is no basis for referral of either claim for extraschedular consideration and referral is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for Reiter's syndrome affecting the lumbosacral spine and knees; right and left shoulder degenerative joint disease with rotator cuff tendonitis; eye infection/iritis; and reactive arthritis of each hip.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, there is no evidence that the Veteran's eye disability affects his ability to work.  See August 2015 VA Examination Report.  At an October 2012 VA examination, it was noted that when the Veteran was typing he would have to keep his right shoulder immobile or it would cause pain.  He indicated pain after typing more than 1 hour.  He indicated taking off days in his job as a locomotive engineer due to tight shoulder pain.  There is no evidence, however, that the Veteran is unable to maintain substantially gainful employment due to his shoulder and/or eye disabilities.  Accordingly, the Board finds that a claim for a TDIU has not been raised by the record, and no further action pursuant to Rice is necessary. 

VI.  Entitlement to Service Connection Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b). 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

VII.  Service Connection for Erectile Dysfunction 

The Veteran contends that erectile dysfunction became a significant problem within a short time period after he was diagnosed and began taking medications for Reiter's Syndrome.

In January 2010, the Veteran underwent a VA examination.  He indicated beginning to note problems with erectile dysfunction in 2004, at least six years after his diagnosis of Reiter's Syndrome in 1988.  In 2006, he began taking medications for his erectile dysfunction.  As to the relationship between erectile dysfunction and service-connected Reiter's Syndrome, the examiner stated:

It is this examiner's opinion that erectile dysfunction was not caused by or a result of the Reiter's disease or any medication required to treat the Reiter's disease.  The rationale for this opinion is that there is no known connection between Reiter's disease and the development of erectile dysfunction.  Also, the veteran did not begin noticing this problem with erectile dysfunction until 2004.

At the January 2015 hearing before the Board, the Veteran indicated that his physician told him that erectile dysfunction is an adverse effect from the medication for Reiter's Syndrome.  The Veteran indicated noticing erectile dysfunction about four or five months after being diagnosed with Reiter's Syndrome.  His wife indicated there were some episodes in 1990, but it had gotten progressively worse over time and for the last 2.5 years, he had been unable to achieve an erection even with treatment.

In the May 2015, the Board remanded the claim for an opinion regarding whether the Veteran's erectile dysfunction was aggravated (chronically or permanently worsened) by his service-connected Reiter's Syndrome or any medications taken for that syndrome.

In August 2015, an examiner reviewed the Veteran's electronic claims file, to include his treatment records.  As to whether Reiter's Syndrome or medications taken to treat the condition aggravated the Veteran's erectile dysfunction, the examiner opined:

It is less likely than not that the Veteran's erectile dysfunction is aggravated by his service-connected Reiter's syndrome including medications taken for the Reiter's syndrome.

Rationale: The Veteran's private primary care physician [I.L.], D.O. stated in 2 separate letters dated 8/21/14 "there is a correlation of NSAIDs to erectile dysfunction" and 1/13/15 "NSAIDs have an adverse reaction to erectile dysfunction."  There is no medical literature or medical evidence to support these statements.  Review of the medical literature indicates that there is no known relationship between Reiter's syndrome (reactive arthritis) and the development of or the aggravation of erectile dysfunction.  Although there are extra articular manifestations of Reiter's syndrome erectile dysfunction has not been reported to occur.  (See reactive arthritis, Uptodate; literature review current through July 2015).  In addition, there is no known relationship of the use of NSAID medications over time and the development or aggravation of erectile dysfunction (See nonselective NSAIDS: Overview of adverse effects; Uptodate; literature review current through July 2015).

The Board is affording more probative weight to the adverse opinions offered by the VA examiners, particularly the opinion offered in August 2015, than to the opinions offered by Dr. I.L.  The VA opinions were offered after a review of the relevant evidence and contain clear rationales supporting the conclusions reached based on review of medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value from such opinions come from their reasoning).  Doctor I.L.'s opinions simply contained statements regarding a connection between NSAID medications and erectile dysfunction without specifically addressing the Veteran's case or citing to any medical literature to back up the contention.  As such, Dr. I.L.'s opinions can be afforded little probative value.

The Board also finds that the adverse medical opinions outweigh the lay evidence in this case.  There is no dispute that Veteran is competent to report when he first noticed issues achieving erection because it requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to testify as to the etiology of his erectile dysfunction.  Id. (Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.)  In this case, medical examiners have taken into account the Veteran's lay statements, yet, when applying their medical knowledge to the facts in this case, have provided opinions against the claim.

Given the above, the Board finds that the Veteran's claim for service connection for erectile dysfunction must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

VIII.  Service Connection for Acid Reflux/GERD

Service treatment records indicate a diagnosis of Reiter's Syndrome during service and that the Veteran was prescribed daily Indocin in January 1989.  In August 1989, the Veteran sought treatment for nausea and midepigastric pain.  He reported experiencing a sour taste in his mouth upon rising in the morning.  An assessment of gastritis r/o peptic ulcer disease was made and it was instructed that the Veteran discontinue all use of Indocin, aspirin, and Motrin and to avoid smoking.  He was instructed to continue using Mylanta.  There was no indication of follow up for gastritis following the discontinuance of the use of Indocin.

In January 2010, the Veteran underwent an examination.  It was noted that in 1988 when he was diagnosed with Reiter's Syndrome, he was prescribed Indocin which caused dyspepsia.  It was indicated that after he stopped taking that medication the dyspepsia stopped and he did not experience it again until 1996.  In 1997, he began to also experience heartburn.  In 1998, GERD was diagnosed and the Veteran was started on Prevacid which he took until recently, when he was switched to Nexium.  

As to the relationship between GERD and service-connected Reiter's Syndrome, the examiner stated:

It is this examiner's opinion that the gastroesophageal reflux disease is not caused by or a result of the medications the veteran has used or currently uses for the service-connected Reiter's disease.  The rationale for this opinion is that the nonsteroidal anti-inflammatory drugs used for Reiter's disease do not lead to or cause gastroesophageal reflux disease.  Nonsteroidal anti-inflammatory drugs may cause dyspepsia due to either erosive gastritis or peptic ulcer disease.  The veteran did develop dyspepsia when started on Indocin for his Reiter's disease; however, this subsided after he was changed to a different nonsteroidal anti-inflammatory drug for his Reiter's disease.

At his January 2015 Board hearing, in regard to GERD, the Veteran explained that shortly after being discharged from the Wurzburg Hospital, he was taking medication to control the swelling in his knees and it caused severe pain in his stomach and he felt acid rising into his esophagus.  His doctor told him his medication, Indocin, was causing the problems.  The Veteran indicated that was when his GERD symptoms began and that they never went away thereafter.  He indicated currently he was taking Nexium and Prevacid.  He indicated he was treated for dyspepsia with Mylanta after he was discharged from the military and then switched over to Nexium and Prevacid.

In the May 2015, the Board remanded the claim for an opinion regarding whether GERD was aggravated (chronically or permanently worsened) by his service-connected Reiter's Syndrome or any medications taken for that syndrome.

In August 2015, an examiner reviewed the Veteran's electronic claims file, to include his treatment records.  As to whether Reiter's Syndrome or medications taken to treat the condition aggravated the Veteran's GERD, the examiner opined:

It is less likely than not that the Veteran's acid reflux disorder, to include GERD, is aggravated by his service-connected Reiter's syndrome (reactive arthritis), to include any medication taken therefore.

Rationale: The nonsteroidal anti-inflammatory drugs (nonselective NSAIDs) used for Reiter's syndrome (reactive arthritis) do not lead to, cause or aggravate gastroesophageal reflux disease.  Nonsteroidal anti-inflammatory drugs may cause dyspepsia due to either erosive gastritis or peptic ulcer disease.  The veteran did develop dyspepsia when started on Indocin for his Reiter's disease, however this resolved after he was changed to a different nonsteroidal anti-inflammatory drug for his Reiter's syndrome.  (See nonselective NSAIDs: Overview of adverse effects; Uptodate; literature review current through July 2015 and pathophysiology of reflux esophagitis, Uptodate; literature review current through July 2015).

The Board finds that the adverse medical opinions outweigh the lay evidence in this case.  There is no dispute that Veteran is competent to report when he first noticed symptoms of acid reflux because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to testify as to the etiology of his acid reflux/GERD.  Id. (Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.).  In this case, medical examiners have taken into account the Veteran's lay statements, yet, when applying their medical knowledge to the facts in this case, have provided opinions against the claim. 

Given the above, the Board finds that the Veteran's claim for service connection for acid reflux/GERD must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).







ORDER

An initial rating of 20 percent, but no higher, is granted for right shoulder degenerative joint disease with rotator cuff tendinitis.

An initial rating of 20 percent, but no higher, is granted for left shoulder degenerative joint disease with rotator cuff tendinitis.

A compensable rating for bilateral eye infection and iritis prior to August 12, 2015, and in excess of 10 percent thereafter, is denied.

Service connection for erectile dysfunction is denied.

Service connection for acid reflux/GERD is denied.




____________________________________________
	Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


